DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This communication is responsive to the continuation application filed on 7/20/2020. This action is Non-Final. Claims 1 – 20 are pending and have been examined.  
Drawings
The applicant’s drawings submitted are acceptable for examination purposes. 
Specification
The applicant’s specification submitted is acceptable for examination purposes. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
Claims 1 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 38 of U.S. Patent No. 10/719,495. Although the claims at issue are not identical, they are not patentably distinct from each other. See claim chart below:


10/719,495
16/933,532
1. A system comprising processing circuitry configured to perform operations comprising: 

receiving notification of a key-value set (KVS) tree write request for a multi-stream storage device, 

the notification comprising a KVS tree scope corresponding to data in the KVS tree write request, 


the KVS tree being a data structure stored in memory and comprising nodes, 

a node of the KVS tree comprising a temporally ordered sequence of key-value sets (kvsets), 


the temporally ordered sequence comprising an oldest kvset at one end of the temporally ordered sequence and a newest kvset at another end of the temporally ordered sequence, 

the kvsets storing keys in sorted order, a kvset being immutable once added to the temporally ordered sequence of the node, the KVS tree having a determinative mapping that provides a rule such that any key-value pair maps a specific path through the KVS tree to a specific child node at any level of the KVS tree without regard to node content of the KVS tree;  

assigning a stream identifier (ID) to the KVS tree write request based on the KVS tree scope and a stability value of the KVS tree write request; and 
returning the stream ID to govern stream assignment to the KVS tree write request, the stream assignment modifying a write operation of the multi-stream storage device. 
1. A system comprising processing circuitry configured to perform operations comprising:receiving notification of a key-value set tree write request for a multi-stream storage device, 

the notification comprising a key-value set tree scope for a key-value set tree, the key-value set tree scope corresponding to data in the key-value set tree write request, 

the key-value set tree being a data structure comprising nodes,
a node of the key-value set tree comprising a temporally ordered sequence of key-value sets (kvsets), 

the temporally ordered sequence comprising an oldest kvset at one end of the temporally ordered sequence and a newest kvset at another end of the temporally ordered sequence;








assigning a stream identifier to the key-value set tree write request based on the key-value set tree scope; andreturning the stream identifier to govern stream assignment to the key-valueset tree write request, the stream assignment modifying a write operation of the multi-stream storage device.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ghandeharizadeh et al., U.S. Patent Application Publication No.: 2014/0279944 (Hereinafter “Ghandeharizadeh”), and further in view of Choi, U.S. Patent Application Publication No. 2017/0017411 (Hereinafter “Choi”).
	Regarding claim 1, a system comprising processing circuitry configured to perform operations comprising:
receiving notification of a key-value set tree write request for a multi-stream storage device (Ghandeharizadeh [0089]: read/write operations of the RDBMS and the KVS.), the notification comprising a key-value set tree scope for a key- value set tree , the key-value set tree scope corresponding to data in the key-value set tree write request (Ghandeharizadeh [0167]: SQLTrig authors triggers to notify the KVS of a change in the result of a query instance that is the basis of a key-value pair.  This resembles the query change notification mechanism of RDBMSs such as Oracle 11g and Microsoft SQL Server 2005 and its later editions.  ...  In the presence of RDBMS updates, SQLTrig authored triggers minimizing the number of messages from the RDBMS to the KVS by grouping all impacted query instances in one KVS delete (notification).  With invalidation, SQLTrig deletes the impacted key-value pairs synchronously, enabling a transaction to observe its own update and to produce consistent reads.  One may incorporate SQLTrig's translation process into an RDBMS to enable it to provide query change notification mechanism efficiently, see Section 7.), 
the key-value set tree being a data structure comprising nodes (Ghandeharizadeh [0006]: The cache manager may be a key-value store (KVS), storing and retrieving key-value pairs computed using the normalized relational data.  …  One in-memory KVS is memcached which is used by web destinations such as Facebook.), 
a node of the key-value set tree comprising a temporally ordered sequence of key- value sets (kvsets) (Ghandeharizadeh [0156]: SQL-X causes SQLTrig to invalidates a key-value pair that corresponds to the execution of several queries, in this case, 9 queries for a Browse session in the RAYS benchmark.  This means all 9 queries must be re-computed in order to reconstruct the key-value pair that was invalidated.), 
the temporally ordered sequence comprising an oldest kvset at one end of the temporally ordered sequence and a newest kvset at another end of the temporally ordered sequence  (Ghandeharizadeh [0140]: HumanTrig ignores these important details and conceptualizes the validity of cached key-value pairs as a graph consisting of nodes with directed edges.  While the latter results in software that is more logical and intuitive, it is not as efficient as the software produced by SQLTrig.  It is possible for a human to analyze the SQLTrig authored triggers and rationalize their correctness (using the discussions of Section 2).  However, this requires a time consuming analysis of internal keys, their mapping cordiality (one-to-one, many-to-one, one-to-many) with the application keys, and the SQL queries.);
Ghandeharizadeh does not clearly teach, assigning a stream identifier to the key-value set tree write request based on the key-value set tree scope; and However, Choi [0027] teaches, “In particular, the example embodiments provide an application model-based stream identification process that monitors activity of the computer device and uses the knowledge of an executing application's or connected device's workflow to assign pre-determined data property identifiers to data items saved to a nonvolatile memory device.  Consistent with multi-streaming, the receiving memory device can assume that all data with the same data property identifier data will be invalidated at (approximately) the same time, and place such data into common erase blocks.”
returning the stream identifier to govern stream assignment to the key-value set tree write request, the stream assignment modifying a write operation of the multi-stream storage device (Choi [0053]: When the database 500 performs a write operation 510, the database stores the data in a structure in the memtable 502, and also appends the write to the write-ahead log 504.  The write ahead log 504 receives every write, which survives permanently even after power failure.  The workflow monitor interface 26 monitors the write operation 510 and may assign data property identifier #1 to the log files based on the RocksDB workflow 27'.).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the teaching of Ghandeharizadeh et al. to the Choi et al.’s system by adding the feature of stream identifier. Ordinary skilled artisan would have been motivated to do so to provide Ghandeharizadeh’s system with an effective way to write requests for streaming (See Choi [Abstract], [0009-0013], [0044] and [0058]). In addition, both references (Ghandeharizadeh and Choi) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as data storage. This close relation suggests a high expectation of success when combined.
Regarding claim 2, the system of claim 1, wherein the operations further comprise:
assigning a stability value based on the key-value set tree scope (Ghandeharizadeh [0062]: The provided table and column names may identify a unique R-Tree.  The KVS may use the k dimensional value (a point) to look up this R-Tree for the polygons containing the point.  Each such polygon may identify one or more key-value pairs that are either deleted or refreshed by SQLTrig.).
Regarding claim 3, the system of claim 2, wherein the stability value is one of a predefined set of stability values (Ghandeharizadeh [0053]: Subsequently, SQLTrig may author a trigger to process each record r that is either inserted or deleted from relation R as follows.  The trigger may extract the k attribute values of r that constitute the qualification list of the query, r.attr.sub.n+1, .  . . , r.attr.sub.m.  It may employ function f to rearrange these attribute values to construct the IT of the corresponding key-value pair.  An update may be processed as a delete of the old record and insert of a new record, computing two ITs.  Each IT may identify one or more keys that may or may not be KVS resident.).
Regarding claim 4, the system of claim 3, wherein the predefined set of stability values comprises a value representing HOT, a value representing WARM, and a value representing COLD, and wherein the value representing HOT indicates a lowest expected lifetime of the data on the multi-stream storage device and the value representing COLD indicates a highest expected lifetime of the data on the multi- stream storage device (Choi [0005]: Therefore, operating systems (OS) and applications, which don't treat hot/cold data differently, and store them together, will see performance degradation over time (compared to OS's and applications that do treat hot and cold data differently), as well as a shorter SSD lifetime as more erase cycles are needed, causing the NAND cells to wear out faster.).
Regarding claim 5, the system of claim 2, wherein the assigning the stability value comprises locating the stability value from a data structure using a portion of the key-value set tree scope (Ghandeharizadeh [0055]: SQLTrig may construct one R-Tree for each query template whose qualification list references a range selection predicate.  A dimension of the R-Tree may correspond to an attribute referenced by the conjunctive qualification list, see below for disjunctive predicates.  A query instance may be a k dimensional polygon in the R-Tree (corresponding to its query template) and whose results are used to compute a key-value pair.).
Regarding claim 6, the system of claim 5, wherein the portion of the key-value set tree scope comprises a tree identifier for the data (Ghandeharizadeh [0074]: Each may be concatenated with the identifier "Range", table name R, and its respective column name (either A2 or A3).  This may enable the server to identify the respective R-Tree to look up the impacted ranges.  Each such range may identify zero or more key-value pairs that are either invalidated or deleted.).
Regarding claim 7, the system of claim 5, wherein the portion of the key-value set tree scope comprises a level identifier for the data (Ghandeharizadeh [0074]: Each may be concatenated with the identifier "Range", table name R, and its respective column name (either A2 or A3).  This may enable the server to identify the respective R-Tree to look up the impacted ranges.  Each such range may identify zero or more key-value pairs that are either invalidated or deleted.).
Regarding claim 8, the system of claim 5, wherein the portion of the key-value set tree scope comprises a type for the data (Ghandeharizadeh [0074]: Each may be concatenated with the identifier "Range", table name R, and its respective column name (either A2 or A3).  This may enable the server to identify the respective R-Tree to look up the impacted ranges.  Each such range may identify zero or more key-value pairs that are either invalidated or deleted.). 
Regarding claim 9, the system of claim 2, wherein the assigning the stability value comprises:
maintaining a set of frequencies of stability value assignments for level identifiers, each member of the set of frequencies corresponding to a unique level identifier; retrieving a frequency from the set of frequencies that corresponds to a level identifier in the key-value set tree scope (Ghandeharizadeh [0164]: The impact of this is not visible with 1% writes because deletes are infrequent.  However, when we increase the frequency of writes to 10%, HumanTrig becomes significantly slower than both SemiData and memcached.); and
selecting a stability value from a mapping of stability values to frequency ranges based on the frequency (Ghandeharizadeh [0074]: Each may be concatenated with the identifier "Range", table name R, and its respective column name (either A2 or A3).  This may enable the server to identify the respective R-Tree to look up the impacted ranges.  Each such range may identify zero or more key-value pairs that are either invalidated or deleted.).
Regarding claim 10, the system of claim 1, wherein the assigning the stream identifier to the key-value set tree write request based on the key-value set tree scope and a stability value of the key-value set tree write request comprises:
creating a stream-scope value from the key-value set tree scope; performing a lookup in a selected-stream data structure using the stream- scope value; and returning a stream identifier corresponding to the stream-scope from the selected-stream data structure (Choi [0027]: “In particular, the example embodiments provide an application model-based stream identification process that monitors activity of the computer device and uses the knowledge of an executing application's or connected device's workflow to assign pre-determined data property identifiers to data items saved to a nonvolatile memory device.  Consistent with multi-streaming, the receiving memory device can assume that all data with the same data property identifier data will be invalidated at (approximately) the same time, and place such data into common erase blocks.”). 
Regarding claim 11, the system of claim 10, wherein the performing the lookup in the selected- stream data structure comprises: 
failing to find the stream-scope value in the selected-stream data structure (Ghandeharizadeh [0094]: Once a trigger invokes the KVS server to delete an IT, the KVS server may delete the corresponding key and return success.  If this fails, then the trigger may fail and the transaction may abort.); 
performing a lookup on an available-stream data structure using the stability value; receiving a result of the lookup that comprises a stream identifier ([0158]: Refresh achieves this higher performance by enabling SQLTrig to process key-value look ups using stale data while computing the new key-value pairs in the background.  In-validate, on the other hand, deletes the impacted key-value pairs and redirects KVS misses to the SQL-X to compute updated key-value pairs and insert them in KVS.  Query processing is slower than serving stale data using KVS look ups, explaining why refresh outperforms invalidation.); and 
adding an entry to the selected-stream data structure that comprises the stream identifier, the stream-scope value, and a timestamp of a time when the entry is added  (Ghandeharizadeh [0118]: SQLTrig server may maintain a hash table (This table may consist of a few thousand entries, where each entry is in the order of hundreds of bytes) of the triggers that have been registered with the RDBMS successfully.  If each trigger in the set [Trigs] is found in the hash table of the registered triggers, SQLTrig may perform the following two steps in turn.  First, for each IT.sub.i in the set [IT], it may register IT.sub.i-k.sub.i with the KVS.  Next, it may insert (Implements GT's, see S. Ghandeharizadeh and J. Yap, "Gumball: A Race Condition Prevention Technique for Cache Augmented SQL Database Management Systems", In ACM SIGMOD Workshop on Databases and Social Networks (DBSocial), 2012, protocol.) k.sub.i-v.sub.i into the KVS.  If a trigger in the set [Trigs] is not found in this hash table, SQLTrig may place the trigger in a registration queue and returns without inserting k.sub.i-v.sub.i in the KVS, i.e., discards k.sub.i-v.sub.i and the provided [ITs].). 
Regarding claim 12, the system of claim 11, wherein the operations further comprise: initializing the available-stream data structure by: 
obtaining a number of streams available from the multi-stream storage device; obtaining a stream identifier for all streams available from the multi- stream storage device, each stream identifier being unique; adding stream identifier s to stability value groups (Choi [0006]: SSD vendors and storage technical committees have come up with a new SSD and standard, called "multi-stream," which allows hosts to group data together in save classes called streams.  Each stream is saved independently by the SSD.  Data in streams can theoretically be grouped together for any reason, one such reason is for the purpose of storing similar lifetime data together in order to reduce garbage collection issues.); and 
creating a record in the available-stream data structure for each stream identifier, the record comprising the stream identifier, a device identifier for the multi-stream storage device, and a stability value corresponding to a stability value group of the stream identifier (Choi [0032]: The workflow monitor interface 26 has knowledge of predetermined workflow patterns for the applications and connected devices, and assigns data property identifiers (e.g., stream IDs) to data items written by the applications and the devices based on those workflow patterns.).
Regarding claim 13, the system of claim 10, wherein the performing the lookup in the selected- stream data structure comprises: 
failing to find the stream-scope value in the selected-stream data structure; locating a stream identifier from at least one of the selected-stream data structure or an available-stream data structure based on contents of the selected stream data structure (Choi [0027]: In one aspect, the example embodiments provide an interface for enabling a computer device to utilize data property-based data placement (e.g., multi-streaming) inside a nonvolatile memory device, even for applications and devices not programmed to utilize multi-streaming.  In particular, the example embodiments provide an application model-based stream identification process that monitors activity of the computer device and uses the knowledge of an executing application's or connected device's workflow to assign pre-determined data property identifiers to data items saved to a nonvolatile memory device.  Consistent with multi-streaming, the receiving memory device can assume that all data with the same data property identifier data will be invalidated at (approximately) the same time, and place such data into common erase blocks.); and 
creating an entry to the selected-stream data structure that comprises the stream identifier, the stream-scope value, and a timestamp of a time when the entry is added (Choi [0055]: As inserts/updates occur, instead of overwriting the rows, the database 500 may write a new timestamped version of the inserted or updated data in another SST file 506.). 
Regarding claim 14, the system of claim 13, wherein the locating the stream identifier from at least one of the selected-stream data structure or an available-stream data structure based on the contents of the selected stream data structure comprises:
comparing a first number of entries from the selected-stream data structure to a second number of entries from the available-stream data structure to determine that the first number of entries and the second number of entries are equal (Choi [0038]: The software component compares activities of the executing application and/or the hardware device to the predetermined workflow (block 204).  In one embodiment, comparing the activities may include examining one or more current processes or steps performed by the application and/or the hardware device and matching the current processes or steps with a similar sequence of processes or steps in the predetermined workflow.  As described above, the workflow associates one or more individual data writes performed during a sequence of processes or steps during various stages of the workflow with a given data property identifier.);
locating a group of entries from the selected-stream data structure that correspond to the stability value; and returning a stream identifier of an entry in the group of entries that has an oldest timestamp (Choi [0027]: In one aspect, the example embodiments provide an interface for enabling a computer device to utilize data property-based data placement (e.g., multi-streaming) inside a nonvolatile memory device, even for applications and devices not programmed to utilize multi-streaming.  In particular, the example embodiments provide an application model-based stream identification process that monitors activity of the computer device and uses the knowledge of an executing application's or connected device's workflow to assign pre-determined data property identifiers to data items saved to a nonvolatile memory device.  Consistent with multi-streaming, the receiving memory device can assume that all data with the same data property identifier data will be invalidated at (approximately) the same time, and place such data into common erase blocks.).
Regarding claim 15, Ghandeharizadeh teaches, at least one machine readable medium comprising instructions that, when executed by a machine, cause the machine to perform operations comprising:
receiving notification of a key-value set tree write request for a multi-stream storage device (Ghandeharizadeh [0089]: read/write operations of the RDBMS and the KVS.), 
the notification comprising a key-value set tree scope for a key- value set tree, the key-value set tree scope corresponding to data in the key-value set tree write request (Ghandeharizadeh [0167]: SQLTrig authors triggers to notify the KVS of a change in the result of a query instance that is the basis of a key-value pair.  This resembles the query change notification mechanism of RDBMSs such as Oracle 11g and Microsoft SQL Server 2005 and its later editions.  ...  In the presence of RDBMS updates, SQLTrig authored triggers minimizing the number of messages from the RDBMS to the KVS by grouping all impacted query instances in one KVS delete (notification).  With invalidation, SQLTrig deletes the impacted key-value pairs synchronously, enabling a transaction to observe its own update and to produce consistent reads.  One may incorporate SQLTrig's translation process into an RDBMS to enable it to provide query change notification mechanism efficiently, see Section 7.), 
the key-value set tree being a data structure comprising nodes (Ghandeharizadeh [0006]: The cache manager may be a key-value store (KVS), storing and retrieving key-value pairs computed using the normalized relational data.  …  One in-memory KVS is memcached which is used by web destinations such as Facebook.), 
a node of the key-value set tree comprising a temporally ordered sequence of key- value sets (kvsets) (Ghandeharizadeh [0156]: SQL-X causes SQLTrig to invalidates a key-value pair that corresponds to the execution of several queries, in this case, 9 queries for a Browse session in the RAYS benchmark.  This means all 9 queries must be re-computed in order to reconstruct the key-value pair that was invalidated.), 
the temporally ordered sequence comprising an oldest kvset at one end of the temporally ordered sequence and a newest kvset at another end of the temporally ordered sequence (Ghandeharizadeh [0140]: HumanTrig ignores these important details and conceptualizes the validity of cached key-value pairs as a graph consisting of nodes with directed edges.  While the latter results in software that is more logical and intuitive, it is not as efficient as the software produced by SQLTrig.  It is possible for a human to analyze the SQLTrig authored triggers and rationalize their correctness (using the discussions of Section 2).  However, this requires a time consuming analysis of internal keys, their mapping cordiality (one-to-one, many-to-one, one-to-many) with the application keys, and the SQL queries.);
Ghandeharizadeh does not clearly teach, assigning a stream identifier to the key-value set tree write request based on the key-value set tree scope; and However, Choi [0027] teaches, “In particular, the example embodiments provide an application model-based stream identification process that monitors activity of the computer device and uses the knowledge of an executing application's or connected device's workflow to assign pre-determined data property identifiers to data items saved to a nonvolatile memory device.  Consistent with multi-streaming, the receiving memory device can assume that all data with the same data property identifier data will be invalidated at (approximately) the same time, and place such data into common erase blocks.”
returning the stream identifier to govern stream assignment to the key-value set tree write request, the stream assignment modifying a write operation of the multi-stream storage device (Choi [0053]: When the database 500 performs a write operation 510, the database stores the data in a structure in the memtable 502, and also appends the write to the write-ahead log 504.  The write ahead log 504 receives every write, which survives permanently even after power failure.  The workflow monitor interface 26 monitors the write operation 510 and may assign data property identifier #1 to the log files based on the RocksDB workflow 27'.).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the teaching of Ghandeharizadeh et al. to the Choi et al.’s system by adding the feature of stream identifier. Ordinary skilled artisan would have been motivated to do so to provide Ghandeharizadeh’s system with an effective way to write requests for streaming (See Choi [Abstract], [0009-0013], [0044] and [0058]). In addition, both references (Ghandeharizadeh and Choi) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as data placement and storage. This close relation suggests a high expectation of success when combined.

Regarding claim 16, the at least one machine readable medium of claim 15, wherein the operations further comprise:
assigning a stability value based on the key-value set tree scope (Ghandeharizadeh [0062]: The provided table and column names may identify a unique R-Tree.  The KVS may use the k dimensional value (a point) to look up this R-Tree for the polygons containing the point.  Each such polygon may identify one or more key-value pairs that are either deleted or refreshed by SQLTrig.). 
Regarding claim 17, the at least one machine readable medium of claim 16, wherein the stability value is one of a predefined set of stability values (Ghandeharizadeh [0053]: Subsequently, SQLTrig may author a trigger to process each record r that is either inserted or deleted from relation R as follows.  The trigger may extract the k attribute values of r that constitute the qualification list of the query, r.attr.sub.n+1, .  . . , r.attr.sub.m.  It may employ function f to rearrange these attribute values to construct the IT of the corresponding key-value pair.  An update may be processed as a delete of the old record and insert of a new record, computing two ITs.  Each IT may identify one or more keys that may or may not be KVS resident.).
Regarding claim 18, the at least one machine readable medium of claim 17, wherein the predefined set of stability values comprises a value representing HOT, a value
representing WARM, and a value representing COLD, and wherein the value
representing HOT indicates a lowest expected lifetime of the data on the multi-
stream storage device and the value representing COLD indicates a highest expected
lifetime of the data on the multi-stream storage device (Choi [0005]: Therefore, operating systems (OS) and applications, which don't treat hot/cold data differently, and store them together, will see performance degradation over time (compared to OS's and applications that do treat hot and cold data differently), as well as a shorter SSD lifetime as more erase cycles are needed, causing the NAND cells to wear out faster.).
Regarding claim 19, the at least one machine readable medium of claim 16, wherein the assigning the stability value comprises locating the stability value from a data
structure using a portion of the key-value set tree scope (Ghandeharizadeh [0055]: SQLTrig may construct one R-Tree for each query template whose qualification list references a range selection predicate.  A dimension of the R-Tree may correspond to an attribute referenced by the conjunctive qualification list, see below for disjunctive predicates.  A query instance may be a k dimensional polygon in the R-Tree (corresponding to its query template) and whose results are used to compute a key-value pair.).
Regarding claim 20, Ghandeharizadeh teaches, a method comprising:
receiving, by processing circuitry, notification of a key-value set tree write request for a multi-stream storage device (Ghandeharizadeh [0089]: read/write operations of the RDBMS and the KVS.), 
the notification comprising a key-value set tree scope for a key-value set tree , the key-value set tree scope corresponding to data in the key-value set tree write request (Ghandeharizadeh [0167]: SQLTrig authors triggers to notify the KVS of a change in the result of a query instance that is the basis of a key-value pair.  This resembles the query change notification mechanism of RDBMSs such as Oracle 11g and Microsoft SQL Server 2005 and its later editions.  ...  In the presence of RDBMS updates, SQLTrig authored triggers minimizing the number of messages from the RDBMS to the KVS by grouping all impacted query instances in one KVS delete (notification).  With invalidation, SQLTrig deletes the impacted key-value pairs synchronously, enabling a transaction to observe its own update and to produce consistent reads.  One may incorporate SQLTrig's translation process into an RDBMS to enable it to provide query change notification mechanism efficiently, see Section 7.), 
the key-value set tree being a data structure comprising nodes (Ghandeharizadeh [0006]: The cache manager may be a key-value store (KVS), storing and retrieving key-value pairs computed using the normalized relational data.  …  One in-memory KVS is memcached which is used by web destinations such as Facebook.), 
a node of the key-value set tree comprising a temporally ordered sequence of key-value sets (kvsets) (Ghandeharizadeh [0156]: SQL-X causes SQLTrig to invalidates a key-value pair that corresponds to the execution of several queries, in this case, 9 queries for a Browse session in the RAYS benchmark.  This means all 9 queries must be re-computed in order to reconstruct the key-value pair that was invalidated.), 
the temporally ordered sequence comprising an oldest kvset at one end of the temporally ordered sequence and a newest kvset at another end of the temporally ordered sequence (Ghandeharizadeh [0140]: HumanTrig ignores these important details and conceptualizes the validity of cached key-value pairs as a graph consisting of nodes with directed edges.  While the latter results in software that is more logical and intuitive, it is not as efficient as the software produced by SQLTrig.  It is possible for a human to analyze the SQLTrig authored triggers and rationalize their correctness (using the discussions of Section 2).  However, this requires a time consuming analysis of internal keys, their mapping cordiality (one-to-one, many-to-one, one-to-many) with the application keys, and the SQL queries.); 
Ghandeharizadeh does not clearly teach, assigning, by the processing circuitry, a stream identifier to the key-value set tree write request based on the key-value set tree scope; However, Choi [0027] teaches, “In particular, the example embodiments provide an application model-based stream identification process that monitors activity of the computer device and uses the knowledge of an executing application's or connected device's workflow to assign pre-determined data property identifiers to data items saved to a nonvolatile memory device.  Consistent with multi-streaming, the receiving memory device can assume that all data with the same data property identifier data will be invalidated at (approximately) the same time, and place such data into common erase blocks.” and
returning, by the processing circuitry, the stream identifier to govern stream assignment to the key-value set tree write request, the stream assignment modifying a write operation of the multi-stream storage device (Choi [0053]: When the database 500 performs a write operation 510, the database stores the data in a structure in the memtable 502, and also appends the write to the write-ahead log 504.  The write ahead log 504 receives every write, which survives permanently even after power failure.  The workflow monitor interface 26 monitors the write operation 510 and may assign data property identifier #1 to the log files based on the RocksDB workflow 27'.).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the teaching of Ghandeharizadeh et al. to the Choi et al.’s system by adding the feature of stream identifier. Ordinary skilled artisan would have been motivated to do so to provide Ghandeharizadeh’s system with an effective way to write requests for streaming (See Choi [Abstract], [0009-0013], [0044] and [0058]). In addition, both references (Ghandeharizadeh and Choi) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as data placement and storage. This close relation suggests a high expectation of success when combined.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Regni, US 2015/0254272, Distributed Consistent Database Implementation within an object Store
Ding, US 2015/0127658, Key Value Data Storage System
Carvalho, US 2014/0344287, Database Controller, Method and Program for managing a distributed Data Store

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABA AHMED whose telephone number is (571)270-0236.  The examiner can normally be reached on MON – FRI: 9AM – 5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SABA AHMED/
Examiner, Art Unit 2154



/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154